Dykman, J.
The plaintiffs are judgment creditors of James M. Davis, and they commenced this action, as such creditors, to set aside an assignment for the benefit of creditors made by Davis to the defendants. The cause was tried before a judge without a jury, and he decided in favor of the validity of the assignment. He found all the facts against the plaintiffs upon sufficient evidence, and his conclusions of law resulted from the facts so found. The decision of the case depended upon facts alone, and as they were found and determined so went the judgment. We concur with the trial judge respecting the indebtedness of the assignor to his wife, and in his conclusion that the debt was properly preferred in the assignment. The judgment should be affirmed, with costs.